Case 1:19-cv-04931-JPO-SN Document 41-23 Filed 09/17/20 Page 1 of 4




           EXHIBIT W
                Case 1:19-cv-04931-JPO-SN Document 41-23 Filed 09/17/20 Page 2 of 4

                                                                 Final Report Date: February 20, 2018

 DEMOGRAPHICS

Employee Name: Mary Beth Baselice                              Management Team

Position/Title: PSS                                            First Level: Beth Rumore

Department/                                                    Second Level: Andrew Strow
Business Area: Inhaled Respiratory

Date of Hire:    10/04/2010                                    Investigator: Karen Belknap




 BRIEF DESCRIPTION OF ALLEGATIONS:

DSM Beth Rumore continues to have concerns with PSS Mary-Beth Baselice’s work activity. Baselice had mentioned to
Rumore that she may be taking off work for a half day on Thursday, January 18th. On Friday, January 19th when Rumore
did not hear from Baselice to confirm if she had worked the entire day, or a half day on the 18th, she looked at Baselice’s
Veeva calendar. There were no calls appearing for the week. Rumore phoned Baselice, who was not available but shortly
after Rumore’s call to Baselice, she saw calls had been entered for the week, including calls for Monday, January 15th, a
company holiday. Rumore has provided coaching to Baselice numerous times about the importance of entering calls as
she makes them throughout the day. It appears Baselice continues to back enter calls.


 CHRONOLOGY OF EVENTS (FACTS OF INCIDENT):


Date                    Event

8/16/16                 Rumore provides coaching to Baselice regarding the need for her to enter and submit calls as
                        they occur.


4/11/17                 Rumore completes field coaching form for Baselice and includes the following coaching:
                        Execution – please make sure you are closing AND submitting your calls as they happen or at
                        minimum at the end of the day. Your execution data quarter is quite low and I think it is largely
                        due to many saved but not submitted calls. Also, enter all time off territory in workday too.

                        Baselice acknowledged receiving the field coaching form on 4/13/17.


5/3/17                  Rumore completes field coaching form for Baselice and includes the following coaching:
                        Execution – your execution is a bit baffling. I would think that even with 7 calls per day your %
                        adjusted discussion all would be higher than 45%. Let’s make sure and keep an eye on it as
                        more Q2 data rolls in and continue to save and submit all of your calls as they happen on the day
                        that they happen as we discussed last month.

                        Baselice acknowledged receiving the field coaching form on 5/5/17.


5/5/17                  Rumore sends revised Work Expectations for Sales Professionals to the team, including
                        Baselice. Under Key Administrative Responsibilities it states:




         CONFIDENTIAL                                                                       AZ_Baselice 00000202
             Case 1:19-cv-04931-JPO-SN Document 41-23 Filed 09/17/20 Page 3 of 4
                    Work Schedule – AstraZeneca’s normal operating work week is Monday through Friday from 8:30
                    am to 4:45 p.m. Sales Representatives are expected to complete 7.5 hours per day in territory
                    engaged in selling activities.

                    Completing sales calls – to ensure an accurate recording of selling interactions exist in
                    AstraZeneca’s sales recording tool the expectation is for sales calls to be logged as they occur
                    throughout the day.

                    Recording time out of territory – time not worked needs to be accurately logged in the
                    company’s designated time off management system.


6/20/17             Rumore completes field coaching form for Baselice and includes the following coaching:

                    Execution PTD capped 66.5%, PTD capped (1-4) 39.84%, calls per day 6.88, target calls per day
                    5.19 – I know you are really frustrated with these numbers and so am I. I am just concerned that
                    on May 25th, your Veeva once again showed many calls that were saved and not submitted. I
                    appreciate that you recognize we discussed this in April, and we also discussed it last August. As
                    agreed upon again today, please make sure you are opening every provider profile and creating
                    each call, saving it and submitting it as you go.

                    Baselice acknowledged receiving the field coaching form on 6/21/17.


8/29/17             Rumore completes field coaching form for Baselice and includes the following coaching:

                    Execution – execution metrics are still below requirements. Keep in mind that this is only 3
                    weeks of data, so comparing it to the 6/30 data is difficult since that is 3 months of data. I would
                    suggest submitting a BQC to see if they can assist in figuring out this dilemma. Additionally, you
                    always want to be sure your Workday is updated with your sick and vacation days as well. There
                    are only 4 absences listed in Workday right now – not a bad idea to get that up to date.

                    Baselice acknowledged receiving the field coaching form on 8/31/17.


1/19/18                 While reviewing Baselice’s Veeva calendar, Rumore notices full days with no calls entered.
                        After attempting to speak with Baselice to inquire about this concern, Rumore later saw that
                        Baselice had apparently back enters calls for the past week, including calls on Monday, January
                        15th, a company holiday.

1/22/18             Rumore contacts EPP Karen Belknap with concerns.




 INVESTIGATOR ACTIONS:

1/23/18             Reviewed concerns and previous coaching with Rumore. Agreed running an activity report was
                    the next appropriate step.


2/5/18              Sent activity report to Rumore.

2/8/18              Reviewed activity report with Rumore.

2/15/18             OTR held with Baselice.




         CONFIDENTIAL                                                                   AZ_Baselice 00000203
              Case 1:19-cv-04931-JPO-SN Document 41-23 Filed 09/17/20 Page 4 of 4

 LIST OF WITNESSES & INVESTIGATION MATERIALS:




                            Copy of MB-I.xls      Work Activity
                                                  Analysis.xlsx
 Baselice Activity Report




 CONCLUSION:

   Allegation Unsubstantiated

   Allegation Substantiated


This investigation found that Baselice is not adhering to the work expectations and is not following previous coaching and
direction provided by her manager.

The review of her work activity found:

39 days with recorded activity from November 1st through January 30th:
      24 days with all AM calls back entered
      33 days had no samples before Noon (3 of the 6 days with samples in the AM were field days with Rumore)
      39 days with no on-site meals before Noon

The average time where Baselice opens a customer profile is 1:05 PM.

During the OTR, Baselice admitted that she has back entered calls. She stated that she does not always use her
computer when having a product detail with an HCP and then forgets to enter the call until later. Evidence was found that
Baselice is back entering calls days after she claims they occurred. Baselice also acknowledged that Rumore has talked
to her in the past about entering her calls as she makes them.

The overall conclusion is that Baselice has ignored the direction and coaching from her manager as to the entry of her
calls. Additionally, there is reasonable evidence to suggest that Baselice is not working during the morning hours. That
evidence being (1) the vast majority of morning calls are back entered, (2) Baselice does not appear to have difficulty
entering calls she makes in the afternoon hours, (3) only 6 of 39 days with samples in the morning hours, and (4) no on-
site meals in the morning hours.

Baselice was terminated for misconduct associated with the job.



 RECOMMENDATION:
Aggravating/Mitigating factors (if applicable):


   Coaching/Informal Guidance                  Verbal Warning

    1st Written Warning               Final Written Warning         Discharge        Mutual Consent




        CONFIDENTIAL                                                                       AZ_Baselice 00000204
